           Case 3:19-cv-01697-VC Document 109 Filed 01/02/20 Page 1 of 2




 1    James J. Foster
      jfoster@princelobel.com
 2    Aaron S. Jacobs (CA No. 214953)
      ajacobs@princelobel.com
 3    PRINCE LOBEL TYE LLP
      One International Place, Suite 3700
 4    Boston, MA 02110
      617-456-8000
 5
      Attorneys for Plaintiff
 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                   NORTHERN DISTRICT OF CALIFORNIA
 9
                                           SAN FRANCISCO DIVISION
10
     UNILOC 2017 LLC,                               )   Case No.: 3:19-cv-01697-VC
11                                                  )
                     Plaintiff,                     )   PLAINTIFF’S CERTIFICATION OF
12                                                  )   INTERESTED ENTITIES OR PERSONS
     v.                                             )   (CIVIL LOCAL RULE 3-15)
13                                                  )
     APPLE INC.,                                    )
14                                                  )
                     Defendant.                     )
15

16

17           Pursuant to Civil L.R. 3-15, the undersigned certifies that Uniloc 2017 LLC is owned by

18 CF Uniloc Holdings LLC.
19

20

21

22

23

24

25

26
27

28
      PLAINTIFF’S CERTIFICATION OF INTERESTED           1                                  3:19-cv-01697-VC
      ENTITIES OR PERSONS (CIVIL LOCAL RULE 3-15)
          Case 3:19-cv-01697-VC Document 109 Filed 01/02/20 Page 2 of 2




 1 Date: January 2, 2020                           Respectfully submitted,
 2                                                 /s/ Aaron S. Jacobs
                                                   James J. Foster
 3                                                 jfoster@princelobel.com
                                                   Aaron S. Jacobs (CA No. 214953)
 4                                                 ajacobs@princelobel.com
                                                   PRINCE LOBEL TYE LLP
 5                                                 One International Place, Suite 3700
                                                   Boston, MA 02110
 6                                                 617-456-8000
 7                                                 Attorneys for Plaintiff
 8

 9                                            PROOF OF SERVICE

10          The undersigned hereby certifies that a true and correct copy of this document has been

11 served on this day to all counsel of record who are deemed to have consented to electronic service.

12                                                 /s/ Aaron S. Jacobs
                                                   Aaron S. Jacobs
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28
     PLAINTIFF’S CERTIFICATION OF INTERESTED            2                                 3:19-cv-01697-VC
     ENTITIES OR PERSONS (CIVIL LOCAL RULE 3-15)
